REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
EXAMINER’S AMENDMENT	2
Allowable Subject Matter	4
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to applicant’s claim set received on 9/3/20.  Claims 1-20 are currently pending.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Hetzler (Reg #: 38,183) on 7/18/22.
The application has been amended as follows:

18. (currently amended) A non-transitory computer readable medium for identifying at least one feature in at least one image of a component, said non-transitory computer readable medium configured to cause a processor to: store at least one inspection image file in a memory, the at least one inspection image file including a hash code, feature data, and image data; receive a search request associated with the at least one inspection image file; access a database including a plurality of image files, each image file of the plurality of image files including a hash code, feature data, and image data; compare the hash code of the at least one inspection image file to the hash code of each image file of the plurality of image files; -23-507991-US-1 identify a first subset of the plurality of image files based on the comparison of the hash code of the at least one inspection image file and the hash code of each image file of the plurality of image files; compare the feature data of the at least one inspection image file to the feature data of each image file of the first subset of the plurality of image files; classify a second subset of the plurality of image files as relevant based on the comparison of the feature data of the at least one inspection image file and the feature data of each image file of the first subset of the plurality of image files; and generate search results based on the second subset of the plurality of image files. 
 
19. A non-transitory computer readable medium in accordance with Claim 18, wherein said non-transitory computer readable medium is configured to learn from the comparison of the hash codes and the comparison of the feature data to increase the accuracy of the processor in classifying the plurality of image files.  

20. A non-transitory computer readable medium in accordance with Claim 19, wherein said non-transitory computer readable medium is configured to cause the processor to sort the plurality of image files into groups based on the hash codes of the plurality of image files and compare the hash code of the at least one inspection image to a hash code value of each group.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, 18, the primary reason for the allowance of the claims is the inclusion of the limitations, “comparing, using the processor, the hash code of the at least one inspection image file to the hash code of each image file of the plurality of image files; identifying, using the processor, a first subset of the plurality of image files based on the comparison of the hash code of the at least one inspection image file and the hash code of each image file of the plurality of image files; comparing, using the processor, the feature data of the at least one inspection image file to the feature data of each image file of the first subset of the plurality of image files; classifying, using the processor, a second subset of the plurality of image files as relevant based on the comparison of the feature data of the at least one inspection image file and the feature data of each image file of the first subset of the plurality of image files; and -19-507991-US-1 generating, using the processor, search results based on the second subset of the plurality of image files”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cohen et al (US 2020/0154165 A1) is cited to teach handling of video segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666